--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND ARE
PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER
THE SECURITIES ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE
OR RESOLD OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.


LOAN AGREEMENT




THIS AGREEMENT dated as of the 3rd day of March, 2016 (the “Effective Date”)


BETWEEN:
CELL MEDX CORP., a corporation formed under the laws of the State of Nevada with
an address located at 74 N. Pecos Road, Suite D, Henderson, NV  89074


(hereinafter called the "Company")
OF THE FIRST PART


AND:
RICHARD NORMAN JEFFS an individual having an address located at Parcela 29,
Perales Viejo Vallenar, III Region Chile


(hereinafter called the "Lender")
OF THE SECOND PART


WHEREAS the Company wishes to borrow from the Lender, and the Lender has agreed
to loan to the Company, the principal sum of $50,000 on the terms and conditions
set forth herein,


NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:




1.  
INTERPRETATION



1.1. Definitions.  Where used herein or in any amendment hereto each of the
following words and phrases shall have the meanings set forth as follows:


(a)  
“Affiliate” means, with respect to any person, any other person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such person;



(b)  
“Commission” means the United States Securities and Exchange Commission;



 
1

--------------------------------------------------------------------------------

 
(c)  
“Common Stock” means the common stock of the Company, par value $0.001 per
share;



(d)  
“Change in Control” means any person or group of persons (as defined in Section
13(d) and 14(d) of the Exchange Act) together with such person or group of
persons’ Affiliates becoming, directly or indirectly, the beneficial owner (as
defined in Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the Company’s then outstanding securities, provided
that no change in control shall be deemed to occur if such person or group of
persons is (i) the Company or any of its subsidiaries; (ii) any employee benefit
plan of the Company, (iii) a corporation or other entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company at the time of such
transaction or (iv) as of the date hereof, the beneficial owner of 50% or more
of the combined voting power of the Company’s outstanding securities;



(e)  
"Event of Default" means any event set forth in Section 7.1;



(f)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder;

 
(g)  
“Loan” has the meaning set forth in Section 2.1;

 
(h)  
“Loan Documents” means, collectively, this Agreement, the Note and the Warrants,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated in this
Agreement;

 
(i)  
“Material Adverse Effect” has the meaning set forth in Section 6.1(a);

 
(j)  
“MI 51-105” means Canadian Multilateral Instrument 51-105 – Issuers Quoted in
the U.S. Over-the-Counter Markets of the Canadian Securities Administrators, as
amended or interpreted from time to time, or any similarly applicable rule,
regulation or policy having substantially the same purpose or effect as MI
51-105;

 
(k)  
“Note” means an unsecured non-convertible promissory note in the form attached
as Schedule “A” hereto and issued by the Company to the Lender pursuant to
Section 2.5;

 
(l)  
“Permitted Transferee” means a transferee of Warrants, the transfer of which was
(i) consented to by the Company, or (ii) did not require the Company’s consent
as set out in Section 3.2;



(m)  
“Proceeding” means an action, claim, suit, investigation or other proceeding;



(n)  
“Regulation S ” means Regulation S promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as Regulation S;



(o)  
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as Rule 144;



(p)  
“SEC Reports” has the meaning set forth in Section 6.1(e);



 
2

--------------------------------------------------------------------------------

 
(q)  
“Securities” means, collectively, Note, the Warrants, and the Warrant Shares;



(r)  
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder;



(s)  
“Shell Company” means an issuer set out in Rule 144(i)(1)(i);



(t)  
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or any of the
markets maintained by the OTC Markets Group Inc. (or any successor to the
forgoing);



(u)  
“Warrants” means, collectively, the Common Stock purchase warrants delivered by
the Company to the Lender in accordance with Section 3.1, which Warrants shall
be in the form attached as Schedule “B” hereto.



(v)  
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants;



1.2. Schedules.


A. 
Promissory Note
B. 
Form of Warrant Certificate
C. 
Canadian Accredited Investor Certificate

 
1.3. Number and Gender.  Wherever the singular or the masculine are used herein
the same shall be deemed to include the plural or the feminine or the body
politic or corporate where the context or the parties so require.


1.4. Headings.  The headings to the articles, paragraphs, subparagraphs or
clauses of this Agreement are inserted for convenience only and shall not affect
the construction hereof.


1.5. References.  Unless otherwise stated a reference herein to a numbered or
lettered article, paragraph, subparagraph or clause refers to the article,
paragraph, subparagraph or clause bearing that number or letter in this
Agreement.  A reference to this Agreement or herein means this Loan Agreement,
including all schedules and exhibits hereto, and together with any amendments
thereof.


1.6. Currency.  All dollar amounts expressed herein refer to lawful currency of
The United States of America.


 
3

--------------------------------------------------------------------------------

 
2.  
TERMS OF LOAN



2.1. Loan and Advance of Funds.  The Lender hereby agrees to lend to the Company
the sum of Fifty Thousand ($50,000) Dollars (the “Loan”), the full amount of
which shall be advanced to the Company upon the execution and delivery of this
Agreement by the parties hereto.


2.2. Interest.  The total outstanding principal amount of the Loan shall bear
interest at a rate of six (6.0%) percent per annum until the outstanding
principal amount thereon is paid in full, which interest shall be calculated
annually, not in advance, both before and after maturity, with interest on
overdue interest at the same rate.


2.3. Payments of Principal and Interest.  The full amount of all principal and
interest payable thereon shall be payable on the date that is one year after the
Effective Date (the “Maturity Date”).


2.4. Prepayment of Outstanding Amounts. The Company may prepay the outstanding
principal amount and any accrued and unpaid interest thereon under the Loan at
any time and from time to time, either in whole or in part, in increments equal
to the lesser of Ten Thousand ($10,000) Dollars each and the total amount
remaining outstanding under the Loan without any prepayment penalty or premium.


2.5. Promissory Note.  Upon the execution of this Agreement, the Company shall
issue to the Lender an unsecured, non-convertible promissory note for the total
outstanding principal amount of the Loan payable to the order of the Lender and
evidencing the Loan, executed by the Company in favor of the Lender in the form
attached as Schedule “A” to this Agreement (the “Note”). The Lender agrees to
resell or transfer the Note pursuant only to an effective registration under the
Securities Act or to an available exemption from the registration requirements
of the Securities Act and any applicable state securities laws and agrees that
the Company may refuse to register any resale or transfer not made pursuant to
an effective registration under the Securities Act and any applicable state
securities laws or pursuant to an available exemption from the registration
requirements of the Securities Act and any applicable state securities laws


3.  
SHARE PURCHASE WARRANTS



3.1. Share Purchase Warrants. As additional consideration to the Lender for the
Loan, the Company shall, upon execution of this Agreement, issue to the Lender
non-transferrable share purchase warrants (the “Warrants”) to purchase up to
2,000,000 shares of Common Stock during the period expiring at 5:00PM Pacific
Time on the fifth anniversary of the Effective Date and exercisable at the
following exercise prices per share, which Warrants shall be exercisable
immediately and shall be in the form attached as Schedule “B” to this Agreement:


(a)  
$0.15 per share if exercised during the period beginning on the Effective Date
and ending at 5:00 PM Pacific Time on the first anniversary of the Effective
Date;



(b)  
$0.25 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on the first anniversary of the Effective Date and ending at
5:00PM Pacific Time on the second anniversary of the Effective Date;



(c)  
$0.40 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on the second anniversary of the Effective Date and ending
at 5:00PM Pacific Time on the third anniversary of the Effective Date;



(d)  
$0.60 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on the third anniversary of the Effective Date and ending at
5:00PM Pacific Time on the fourth anniversary of the Effective Date; and



(e)  
$0.75 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on the fourth anniversary of the Effective Date and ending
at 5:00PM Pacific Time on the fifth anniversary of the Effective Date.



 
4

--------------------------------------------------------------------------------

 
3.2. Warrants Non-Transferrable.  The Warrants shall not be transferrable except
with the prior written consent of the Company (which consent may be withheld or
delayed for any or no reason as determined by the Company in its sole and
absolute discretion).  Notwithstanding the forgoing, the Lender shall be
permitted to transfer the Warrants to an Affiliate of the Lender without the
prior consent of the Company, provided that such transfer is completed in a
transaction or as part of a transaction that does not require registration under
the Securities Act or any applicable state securities laws and the Lender
provides the Company with an opinion of legal counsel to such effect, which
opinion shall be of substance and form, and such legal counsel shall be of such
standing, as is reasonably satisfactory to the Company.


3.3. No Short Sales.  For so long as any of the Warrants are outstanding, the
Lender hereby agrees that it shall not, and shall not permit any Affiliate of
the Lender to:


(a)  
Engage in any short sales of any shares of any class of the Company’s capital
stock;



(b)  
Cause any other person, entity or group to engage in any short sales of any
shares of any class of the Company’s capital stock; or



(c)  
Otherwise act in concert, or in common enterprise, with any other person, entity
or group with respect to engaging in short sales of any shares of any class of
the Company’s common stock.



3.4. Offset of Exercise Price Against Indebtedness.  The Lender shall have the
right, but not the obligation, to offset the cash payable to the Company upon an
exercise by the Lender of the Warrants against the outstanding indebtedness
under the Loan, if any, provided however that such offset shall be deemed not to
be an exchange of securities for purposes of Rule 144.


4.  
US SECURITIES MATTERS



4.1. US Restricted Securities.  The Lender acknowledges that the Securities will
be “restricted securities” within the meaning of the Securities Act and will be
issued to the Subscriber in accordance with Regulation S of the Securities Act.


4.2. US Restrictions on Transfer. Subject to such further restrictions on
transfer as set out in the Warrants, the Lender agrees to resell or transfer the
Warrants and the Warrant Shares only in accordance with the provisions of
Regulation S of the Securities Act, pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in each case in
accordance with any applicable state securities laws.  The Lender further agrees
that the Company will refuse to register any transfer of the Warrants and the
Warrant Shares not made in accordance with the provisions of Regulation S of the
Securities Act, pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in each case in accordance with any
other applicable securities laws.


4.3. U.S. Legend.  The Lender acknowledges and agrees that all certificates
representing the Warrants and the Warrant Shares will be endorsed with a
restrictive legend substantially similar to the following in accordance with
Regulation S of the Securities Act or such similar or other legends as deemed
advisable by the lawyers for the Company to ensure compliance with the
Securities Act and any other applicable laws or regulations:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


The Lender acknowledges and agrees that in addition to the Regulation S legend
described above, all certificates representing the Warrants and the Warrant
Shares will be endorsed with any applicable local legends.
 
5

--------------------------------------------------------------------------------

 


5.  
CANADIAN SECURITIES MATTERS



5.1. Acknowledgement of Canadian Resale Restrictions.  The Lender acknowledges
and agrees that the Company is an “OTC reporting issuer” as that term is defined
in MI 51-105, and that the Securities will be, issued and sold pursuant to
exemptions from the prospectus requirements of applicable Canadian securities
laws.  The Lender further acknowledges and agrees that the Securities may not be
traded in or from a jurisdiction in Canada unless such trade is made in
accordance with the provisions of MI 51-105, the Lender will, and will cause his
Affiliates to, comply with such conditions in making any trade of the Securities
in or from a jurisdiction in Canada and the Company will refuse to register any
transfer of the Securities made in connection with a trade of the Securities in
or from a jurisdiction in Canada and not made in accordance with the provisions
of MI 51-105.  Notwithstanding the generality of the forgoing, as of the date
hereof, MI 51-105 generally provides that the Securities may not be traded in or
from a jurisdiction in Canada unless the following conditions have been met:


(a)  
A four month period has passed from the later of (i) the date that the Company
distributed the Securities, and (ii) the date the Securities were distributed by
a control person of the Company;



(b)  
If the person trading the Securities is a control person of the Company, such
person has held the Securities for at least 6 months;



(c)  
The number of Securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;



(d)  
The trade is made through an investment dealer registered in a jurisdiction in
Canada;



(e)  
The investment dealer executes the trade through any of the over-the-counter
markets in the United States;



(f)  
There has been no unusual effort made to prepare the market or create a demand
for the Securities;



(i)  
No extraordinary commission or other consideration is paid to a person for the
trade;



(g)  
If the person trading the Securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and



(h)  
All certificates representing the Securities bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.



5.2. No Intention to Trade in Canada. As of the date hereof, the Lender
represents and warrants to the Company that it does not presently intend to
trade the Securities in or from a jurisdiction in Canada.  If, after the date
hereof, the Lender does intend to trade the Securities in or from a jurisdiction
in Canada, it will, prior to any such trade, and in addition to complying with
the provisions of Section 5.1, re-submit all certificates representing the
Shares to the Corporation for purposes of having the legend set out in Section
13(1) of MI 51-105 endorsed on such certificates.


 
6

--------------------------------------------------------------------------------

 
6.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES



6.1. Representations, Warranties and Covenants of the Company.  The Company
represents, warrants and covenants to and with the Lender as follows, and
acknowledges that the Lender is relying upon such representations, warranties
and covenants in entering into this Agreement:


(a)  
Organization and Qualification.  The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Nevada, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Company is not in violation or
default of any of the provisions of its articles of incorporation or
bylaws.  The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any Loan
Documents, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company, taken
as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any Loan
Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 
(b)  
Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Loan Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of
this Agreement and the other Loan Documents by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection herewith or therewith.  This Agreement and each other
Loan Document to which it is a party has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 
(c)  
No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the other Loan Documents to which it is a party, the issuance and
sale of the Securities and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s articles of incorporation or bylaws, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) to the Company’s knowledge, conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 
(d)  
Issuance of the Securities.  The Warrants are duly authorized and, when issued
and paid for in accordance with the applicable Loan Documents, the Warrants will
constitute valid and binding obligations of the Company.  The Warrant Shares,
when issued in accordance with the terms of the Loan Documents, will be validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Company other than restrictions on transfer provided for in the Loan
Documents.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement and
the Warrants.

 
(e)  
SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) of the Exchange Act, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 
 
7

--------------------------------------------------------------------------------

 
(f)  
Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as disclosed in a subsequent SEC Report (including any unaudited
financial statements included therewith) filed prior to the date hereof: (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.  The Company does not have pending before the Commission any request for
confidential treatment of information.  Except as set forth in the SEC Reports
and for the issuance of the Securities contemplated by this Agreement no event,
liability, fact, circumstance, occurrence or development has occurred or exists,
or is reasonably expected to occur or exist, with respect to the Company or its
business, properties, operations, assets or financial condition, that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 1 Trading Day prior to the date that this representation is
made.

 
(g)  
Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 
The Lender acknowledges and agrees that the representations contained in this
Section 6.1 shall not modify, amend or affect the Company’s right to rely on the
Lender’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Loan Document or any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby.
 
6.2. Representations, Warranties and Covenants of the Lender.  The Lender
represents, warrants and covenants to and with the Company as follows, and
acknowledges that the Company is relying upon such representations, warranties
and covenants in entering into this Agreement:


(a)  
Non-US Person Status.  The Lender is not a “U.S. Person” as defined by
Regulation S of the Securities Act and is not acquiring the Units for the
account or benefit of a US Person; the Lender was not in the United States both
at the time the offer to acquire the Warrants was received and at the time the
Lender’s decision to acquire the Warrants was made.

 
(b)  
Canadian “Accredited Investor” Status.  The Lender is an “accredited investor”
as that term is defined in NI 45-106 (a “Canadian Accredited Investor”) and has
completed, signed and delivered with this Agreement a copy of the Canadian
Accredited Investor Certificate attached as Schedule “C” to this Agreement.

 
(c)  
Authority.  The Lender is of legal age and capacity with full power and
authority to enter into and to consummate the transactions contemplated by the
Loan Documents and otherwise to carry out his obligations hereunder and
thereunder. Each Loan Document to which he is a party has been duly executed by
the Lender, and when delivered by the Lender in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the Lender,
enforceable against him in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 
(d)  
Jurisdiction of Residence.  The Lender is a resident of that jurisdiction set
forth in the Lender’s address as it appears on the first page of this Agreement.

 
(e)  
Own Account.  The Lender understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
his own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law.

 
(f)  
Investment Experience. The Lender acknowledges that an investment in the Company
is highly speculative, and involves a high degree of risk as the Company is in
the early stages of developing its business, and may require substantial funds
in addition to the proceeds of the Loan, and that only persons who can afford
the loss of their entire investment should consider investing in the
Company.  The Lender is an investor in securities of businesses in the
development stage and acknowledges that the Lender is able to fend for
himself/herself/itself, can bear the economic risk of the Lender's investment,
and has such knowledge and experience in financial and business matters such
that the Lender is capable of evaluating the merits and risks of an investment
in the Company’s securities as contemplated in this Agreement.



 
8

--------------------------------------------------------------------------------

 
(g)  
Acknowledgement of Restricted Securities. The Lender understands that the
Securities will be characterized as "restricted securities" under the Securities
Act as they are being acquired from the Company in a transaction not involving a
public offering and that, under the Securities Act and the regulations
promulgated thereunder, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Lender represents
that the Lender is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.



(h)  
Arms Length Status. The Lender is not an Affiliate of the Company and does not
beneficially own, directly or indirectly, more than 10% of the outstanding
Common Stock of the Company or any Affiliate of the Company, and is otherwise at
arm’s length to the Company and its Affiliates.



(i)  
Opportunity to Review Information.  The Lender has had full opportunity to
review the Company’s SEC Reports.  The Lender has had full opportunity to ask
questions and receive answers from the Company regarding this information, and
to review and discuss this information with the Lender's legal and financial
advisors.  The Lender believes it has received all the information it considers
necessary or appropriate for deciding whether to invest in the Company and that
the Lender has had full opportunity to discuss this information with the
Lender’s legal and financial advisors prior to executing this Agreement.



(j)  
Own Due Diligence.  The Lender has conducted his own due diligence
investigations into the affairs of the Company and, to the extent that the
Lender deems necessary or advisable, the Lender has retained and relied upon
qualified professional advice regarding the financial, investment, tax and legal
merits and consequences of this Agreement and the other Loan Documents and the
transactions contemplated thereby, and an investment in the Securities.



(k)  
Investment Not on Basis of Undisclosed Information.  Notwithstanding Section
6.2(i), the Purchaser is not entering into the transactions contemplated by this
Agreement or purchasing the Securities as a result of any material information
concerning the Company that has not been publicly disclosed and the Lender’s
decision to purchase the Securities has not been made as a result of any oral or
written representation as to fact or otherwise made by the Company or any other
person and is based entirely upon currently available public information
concerning the Company.

 
(l)  
No Review. The Lender acknowledges that the offering of the Securities contained
in this Agreement has not been reviewed by the SEC and that Securities are
being, and, with respect to the Warrant Shares, will be, issued by the Company
pursuant to an exemption from the registration requirements of applicable state
securities laws.

 
(m)  
General Solicitation.  The Lender is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement as that term is used in Rule 502(c) of
Regulation D.

 
(n)  
Hedging Transactions. The Lender will not engage in hedging transactions with
any of the Securities unless in compliance with the Securities Act.

 
(o)  
Compliance with Anti-Money Laundering Legislation.  If the Lender is a financial
institution (including, without limitation, broker-dealers and investment
companies such as United States and offshore unregistered hedge funds, funds of
funds, commodity pools, private equity funds and venture capital funds):

 
(i)  
the Lender seeks to comply with all applicable laws concerning money laundering
and related activities, including without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA Patriot Act”),

 
(ii)  
in furtherance of such efforts, to the best of his knowledge based on
appropriate diligence and investigation, none of the funds used by the Lender to
provide the Loan or to purchase the Securities has been or will be derived from
or related to any activity that is deemed criminal under the laws of the United
States or in any other applicable jurisdiction, and

 
(iii)  
it will promptly notify the Company if the Lender discovers that any of the
representations in this Section 6.2(o) ceases to be true, and to provide the
Company with appropriate information in connection therewith.

 
The Company acknowledges and agrees that the representations contained in this
Section 6.2 shall not modify, amend or affect the Lender’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Loan Document or any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby.
 
 
9

--------------------------------------------------------------------------------

 


7.  
EVENTS OF DEFAULT



7.1. Events of Default.  Any one or more of the following events, whether or not
any such event shall be voluntary or involuntary or be effected by operation of
law or pursuant to or in compliance with any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body, shall constitute an Event of Default:


(a)  
the Company fails to pay any sum under the Loan when due;



(b)  
the Company fails to observe any of its obligations under the Loan Documents
other than as set out in Section 7.1(a) above, and such failure is not cured
within five (5) business days after written notice thereof is given to the
Company by the Lender;



(c)  
the Company makes a general assignment for the benefit of creditors, is
adjudicated bankrupt or insolvent or is subject to an order for relief under any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, files a petition or answer in
any proceeding seeking reorganization, an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, or admitting the
material allegations of a petition filed against it in any such proceeding, or
applies for or consents to the appointment of a receiver, trustee, custodian of
liquidator for the Company or any of its assets; or



(d)  
the Company has commenced against it any proceeding under any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute of any jurisdiction or any proceeding seeking the appointment of a
receiver, trustee, custodian of liquidator or its or any of its assets, or any
order, judgment or decree is entered, without the application, consent or
approval of the Company, by any court of competent jurisdiction approving a
petition seeking reorganization, an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction appointment of a
receiver, trustee, custodian of liquidator for the Company or any of its assets,
and such proceeding is not dismissed or such order, judgment or decree continues
unstayed and in effect for any period of sixty (60) days.



7.2. Remedies Upon Default.  Upon the occurrence of any Event of Default, the
entire principal balance of the Loan, together with all accrued and unpaid
interest thereon, shall become immediately due and payable in full (i) at the
option of the Lender in the case of an Event of Default specified in Subsections
7.1(a) or 7.1(b); and (ii) automatically, without any election and without any
requirement as to notice or demand whatsoever except as otherwise required by
applicable law in the case of an Event of Default specified in
Subsections  7.1(c) or 7.1(d).


8.  
EXTENSIONS & WAIVER



8.1. Extensions.  The Lender may grant extensions under the Loan as the Lender
may see fit without prejudice to the liability of the Company or to the Lender's
rights under this Agreement or any other Loan Documents.


8.2. Waiver.  The Lender may waive any breach by the Company of this Agreement
or of any default by the Company in the observance or performance of any
covenant or condition required to be observed or performed by the Company
hereunder or under any other Loan Documents.  No failure or delay on the part of
the Lender to exercise any right, power or remedy given herein or by statute or
at law or in equity or otherwise shall operate as a waiver thereof, nor shall
any single or partial exercise of any right preclude any other exercise thereof
or the exercise of any other right, power or remedy, nor shall any waiver by the
Lender be deemed to be a waiver of any subsequent similar or other event.


 
10

--------------------------------------------------------------------------------

 
9.  
MISCELLANEOUS



9.1. Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
undertakings, whether oral or written, pertaining to the subject matter hereof..


9.2. Transaction Costs.  Each of the Parties shall be responsible for their own
costs and expenses incurred in connection with the negotiation and preparation
of this Agreement and the other Loan Documents, and the consummation of the
transactions contemplated thereby, including, without limitation, attorneys’
fees and costs.


9.3. Waiver of Jury Trial.  In the event of any litigation arising out of or
relating to the transactions contemplated in this Agreement, the parties hereby
waive trial by jury.


9.4. Notices.  Any notice required or permitted to be given under this Agreement
or the Promissory Note shall be in writing and may be given by delivering same
or mailing same by registered mail or sending same by telegram, telex,
telecopier or other similar form of communication to the addresses first set out
above.  Any notice so given shall:


(a)  
if delivered, be deemed to have been given at the time of delivery;



(b)  
if mailed by registered mail, be deemed to have been given on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labor dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and



(c)  
if sent by telegraph, telex, telecopier or other similar form of communication,
be deemed to have been given or made on the first business day following the day
on which it was sent.



Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.


9.5. Amendments.  Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment, waiver,
discharge or termination is sought.


9.6. Action on Business Day.  If the date upon which any act or payment
hereunder is required to be done or made falls on a day which is not a business
day, then such act or payment shall be performed or made on the first business
day next following.


9.7. No Merger of Judgment.  The taking of a judgment on any covenant contained
herein or on any covenant set forth in any other security for payment of any
indebtedness hereunder or performance of the obligations hereby secured shall
not operate as a merger of any such covenant or affect the Lender's right to
interest at the rate and times provided in this Agreement on any money owing to
the Lender under any covenant herein or therein set forth and such judgment
shall provide that interest thereon shall be calculated at the same rate and in
the same manner as herein provided until such judgment is fully paid and
satisfied.


 
11

--------------------------------------------------------------------------------

 
9.8. Severability.  If any one or more of the provisions of this Agreement
should be invalid, illegal or unenforceable in any respect in any jurisdiction,
the validity, legality or enforceability of such provision shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


9.9. Successors and Assigns.  This Agreement shall enure to the benefit of and
be binding upon all parties hereto and their respective heirs, personal
representatives, successors and assigns, as the case may be.


9.10. Governing Law.  This Agreement shall be governed by and be construed in
accordance with the laws of the State of Nevada and the parties hereto agree to
submit to the jurisdiction of the courts of Nevada with respect to any legal
proceedings arising herefrom.


9.11. Time.  Time is of the essence of this Agreement.


9.12. Counterparts.  This Agreement may be executed in one or more
counter-parts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same agreement.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.


Cell MedX Corp.
 
/s/ Richard Norman Jeffs
By:
/s/ Frank McEnulty
 
RICHARD NORMAN JEFFS
Name:
Frank McEnulty
   
Title:
President
   



 

 
12

--------------------------------------------------------------------------------

 

SCHEDULE A
 
FORM OF PROMISSORY NOTE
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.
SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.


 
 
<<ISSUE
DATE>>                                                                                                                     U.S.
$ 50,000.00


 
CELL MEDX CORP.
 
(Incorporated under the laws of the State of Nevada)


6% PROMISSORY NOTE




FOR VALUE RECEIVED, CELL MEDX CORP. (herein referred to as the “Company”)
promises to pay to the order of <<INSERT NAME OF LENDER>> (the “Holder”), its
successors and assigns, the principal sum of FIFTY THOUSAND AND 00/00 DOLLARS
($50.000), together with all interest accrued and unpaid thereon calculated as
set forth below, on or before <<INSERT MATURITY DATE>>


This Note is subject to the terms and conditions set out in that Loan Agreement
between the Company and RICHARD NORMAN JEFFS dated as of <<INSERT EFFECTIVE
DATE>> (as may be amended from time to time, the “Loan Agreement”), which terms
and conditions are incorporated by reference herein.  In the event that the
provisions of this Note are inconsistent or conflict with the terms and
conditions set out in the Loan Agreement, the terms and conditions of the Loan
Agreement shall govern and be binding upon the Company and the Holder.  Unless
otherwise defined herein, capitalized terms shall have the meaning set forth in
the Loan Agreement.  A copy of the Loan Agreement, including, without
limitation, any and all amendments thereto, may be obtained by the Holder from
the Company.


Subject to adjustment as set out in the Loan Agreement, the principal sum
outstanding shall bear interest at a rate of 6.0% per annum until the principal
sum outstanding is paid in full, which interest shall be calculated annually,
not in advance, both before and after maturity, with interest on overdue
interest at the same rate.


The Company may prepay the principal sum outstanding and any accrued and unpaid
interest thereon at any time and from time to time as set out in the Loan
Agreement.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.


CELL MEDX CORP.




 
By:  _____________________________

 Name:
 Title:

 
13

--------------------------------------------------------------------------------

 

SCHEDULE B


FORM OF WARRANT CERTIFICATE
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.
SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. THIS WARRANT MAY NOT BE
EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A PERSON IN THE UNITED
STATES OR A U.S. PERSON UNLESS THE WARRANT AND THE UNDERLYING SHARES AND
WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND THE APPLICABLE
SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE.  "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


CELL MEDX CORP.
A NEVADA CORPORATION


COMMON STOCK PURCHASE
WARRANT CERTIFICATE NUMBER «Warrant_Cert_No»


«IssueDate»


1.  
Issuance



THIS IS TO CERTIFY THAT, for value received, «Name» of «Address» (the “Holder”),
shall have the right to purchase from CELL MEDX CORP., a Nevada corporation (the
“Corporation”), «NumberWritten» («Number_of_Shares_REVISED_AT_012») fully paid
and non-assessable shares of the Corporation’s common stock (the “Common
Stock”), subject to further adjustment as set forth in Section 6 hereof, at any
time until 5:00 P.M., Pacific time, on the «ExpireDay» day of «ExpireMonth»,
«EXPIREyEAR» (the “Expiration Date”) at an exercise price of «ExercisePrix» per
share (the "Exercise Price") equal to the following:


(1)  
$0.15 per share if exercised during the period beginning on <<EFFECTIVE DATE>>
and ending at 5:00 PM Pacific Time on <<FIRST ANNIVERSARY OF EFFECTIVE DATE>>;



(2)  
$0. 25 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on <<FIRST ANNIVERSARY OF EFFECTIVE DATE>> and ending at
5:00PM Pacific Time on <<SECOND ANNIVERSARY OF EFFECTIVE DATE>>;



(3)  
$0.40 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on <<SECOND ANNIVERSARY OF EFFECTIVE DATE>> and ending at
5:00PM Pacific Time on <<THIRD ANNIVERSARY OF EFFECTIVE DATE>>;



(4)  
$0.60 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on <<THIRD ANNIVERSARY OF EFFECTIVE DATE>> and ending at
5:00PM Pacific Time on <<FOURTH ANNIVERSARY OF EFFECTIVE DATE>>; and



(5)  
$0.75 per share if exercised during the period beginning immediately after
5:00PM Pacific Time on <<FOURTH ANNIVERSARY OF EFFECTIVE DATE>> and ending at
5:00PM Pacific Time on <<FIFTH ANNIVERSARY OF EFFECTIVE DATE>>.



 
14

--------------------------------------------------------------------------------

 
 
 
CELL MEDX CORP.
Common Stock Purchase Warrant
Certificate «Warrant_Cert_No»


2.  
Terms Subject to Loan Agreement



This Warrant is subject to the terms and conditions set out in that loan
agreement between the Corporation and Richard Norman Jeffs (the “Lender”) dated
effective as of <<INSERT EFFECTIVE DATE>>, as may be amended from time to time
by the parties thereto (the “Loan Agreement”), which terms and conditions are
incorporated by reference herein.  In the event that the provisions of this
Warrant are inconsistent or conflict with the terms and conditions set out in
the Loan Agreement, the terms and conditions of the Loan Agreement shall govern
and be binding upon the Company and the Holder.  Unless otherwise defined
herein, capitalized terms used in this Warrant shall have the meaning set forth
in the Loan Agreement.  A copy of the Loan Agreement, including, without
limitation, any and all amendments thereto, may be obtained by the Holder from
the Company.


3.  
Warrant Non-Transferrable



This Warrant shall be not be transferrable except with the prior written consent
of the Corporation (which consent may be withheld or delayed for any or no
reason as determined by the Corporation in its sole and absolute
discretion).  Notwithstanding the forgoing, the Holder shall be permitted to
transfer the Warrants to an Affiliate of the Lender without the prior consent of
the Corporation, provided that such transfer is completed in a transaction or as
part of a series of transactions that does not require registration under the
Securities Act or any applicable state securities laws and the Lender provides
the Corporation with an opinion of legal counsel to such effect, which opinion
shall be of substance and form, and such legal counsel shall be of such
standing, as is reasonably satisfactory to the Corporation.


4.  
Exercise of Warrants



This Warrant is exercisable in whole or in partial allotments of no less than
1,000 shares at the Exercise Price per Share payable hereunder, payable in cash
or by certified or official bank check.  Upon surrender of this Warrant
Certificate with the annexed Notice of Exercise Form duly executed, together
with payment of the Exercise Price for the Shares purchased, the Holder shall be
entitled to receive a certificate or certificates for the Shares so purchased.


5.  
Reservation of Shares



The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of Shares as shall be required for issuance upon exercise of this Warrant (the
“Warrant Shares”).


6.  
Mutilation or Loss of Warrant



Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory indemnification, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Corporation will execute and deliver a new Warrant of like tenor and date and
any such lost, stolen, destroyed or mutilated Warrant shall thereupon become
void.


 
15

--------------------------------------------------------------------------------

 
 
CELL MEDX CORP.
Common Stock Purchase Warrant
Certificate «Warrant_Cert_No»


 
7.  
Rights of the Holder



The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Corporation, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Corporation except to the extent set forth herein.


8.  
Protection Against Dilution



The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:


 
(1)
If and whenever the shares at any time outstanding shall be, subdivided into a
greater or consolidated into a lesser, number of shares, the Exercise Price
shall be decreased or increased proportionately as the case may be; upon any
such subdivision or consolidation, the number of shares which can be purchased
upon the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.



 
(2)
In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, this Warrant shall after such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Corporation or of the Corporation resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled.  On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.



 
(3)
The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant.  If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Corporation by way of consolidation, merger,
subdivision, amalgamation or otherwise, or the payment of any stock dividends,
then there shall automatically be an adjustment in either or both of the number
of shares which may be purchased pursuant hereto or the price at which such
shares may be purchased so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby.  The
Corporation shall have the sole and exclusive power to make such adjustments as
it considers necessary and desirable.



 
(4)
The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.

 
9.  
Transfer to Comply with the Securities Act and Other Applicable Securities
Legislation



This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder pursuant to Regulation S of the Securities Act on the
representations of the Holder in a subscription agreement executed by the Holder
in favor of the Corporation.  Neither this Warrant nor any of the Warrant Shares
or any other security issued or issuable upon exercise of this Warrant may be
sold, transferred, pledged or hypothecated in the absence of an effective
registration statement under the Securities Act relating to such security or an
opinion of counsel reasonably satisfactory to the Corporation that registration
is not required under the Securities Act.  Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Corporation, setting forth the restrictions on
transfer contained in this Section.  The Holder understands that this Warrant
and the Warrants Shares constitute “restricted securities” as defined in Rule
144.  By acceptance of this certificate, the Holder acknowledges and agrees
that:


(1)  
The Holder will only sell the Warrants and the Warrant Shares only in accordance
with the provisions of Regulation S of the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration pursuant to the Securities Act;



(2)  
The Corporation will refuse to register any transfer of the Warrants and the
Warrant Shares not made in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration;



(3)  
The Holder will not engage in hedging transactions except in accordance with the
Securities Act;



 
16

--------------------------------------------------------------------------------

 
 
 
CELL MEDX CORP.
Common Stock Purchase Warrant
Certificate «Warrant_Cert_No»


(4)  
The Holder is not entitled to any registration rights with respect to the
Warrants or the Warrant Shares.



All certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.   SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Corporation may
refuse to register any sale or transfer not in compliance with such other
securities legislation.


THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
PERSON IN THE UNITED STATES OR A U.S. PERSON UNLESS THE WARRANT AND THE
UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND
THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.


10.  
Canadian Securities Matters



By acceptance of this certificate, the Holder acknowledges and agrees that the
Company is an “OTC reporting issuer” as that term is defined in MI 51-105, and
that the Warrant Shares will be, issued and sold pursuant to exemptions from the
prospectus requirements of applicable Canadian securities laws.  The Holder
further acknowledges and agrees that the Warrants and the Warrant Shares may not
be traded in or from a jurisdiction in Canada unless such trade is made in
accordance with the provisions of MI 51-105, the Holder will, and will cause its
Affiliates to, comply with such conditions in making any trade of the Warrants
or Warrant Shares in or from a jurisdiction in Canada and the Company will
refuse to register any transfer of the Warrants or Warrant Shares made in
connection with a trade of such securities in or from a jurisdiction in Canada
and not made in accordance with the provisions of MI 51-105.  Notwithstanding
the generality of the forgoing, as of the date hereof, MI 51-105 generally
provides that securities may not be traded in or from a jurisdiction in Canada
unless the following conditions have been met:


(1)  
A four month period has passed from the later of (i) the date that the Company
distributed the securities, and (ii) the date the securities were distributed by
a control person of the Company;



(2)  
If the person trading the securities is a control person of the Company, such
person has held the securities for at least 6 months;



(3)  
The number of securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;



(4)  
The trade is made through an investment dealer registered in a jurisdiction in
Canada;



(5)  
The investment dealer executes the trade through any of the over-the-counter
markets in the United States;



 
17

--------------------------------------------------------------------------------

 
 
CELL MEDX CORP.
Common Stock Purchase Warrant
Certificate «Warrant_Cert_No»


(6)  
There has been no unusual effort made to prepare the market or create a demand
for the securities;



(i)  
No extraordinary commission or other consideration is paid to a person for the
trade;



(7)  
If the person trading the securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and



(8)  
All certificates representing the securities bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.



By acceptance of this certificate, the Holder represents and warrants to the
Company that it is a resident of the jurisdiction set forth in the Holder’s
address above, that it does not presently intend to trade the Warrants or the
Warrant Shares in or from a jurisdiction in Canada.  If, after the date hereof,
the Holder does intend to trade the Warrants or Warrant Shares in or from a
jurisdiction in Canada, it will, prior to any such trade, re-submit all
certificates representing the Warrant Shares to the Corporation for purposes of
having the legend set out in Section 13(1) of MI 51-105 endorsed on such
certificates.


11.  
No Short Sales



By acceptance of this certificate, the Holder hereby agrees that it shall not,
and shall not permit any Affiliate of the Holder to:


(a)  
Engage in any short sales of any shares of any class of the Company’s capital
stock;



(b)  
Cause any other person, entity or group to engage in any short sales of any
shares of any class of the Company’s capital stock; or



(c)  
Otherwise act in concert, or in common enterprise, with any other person, entity
or group with respect to engaging in short sales of any shares of any class of
the Company’s common stock.



12.  
Payment of Taxes



The Corporation shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Corporation shall
not be required to issue or deliver any stock certificate until such tax or
other charge has been paid or it has been established to the Corporation’s
satisfaction that no such tax or other charge is due.


 
18

--------------------------------------------------------------------------------

 
 
CELL MEDX CORP.
Common Stock Purchase Warrant
Certificate «Warrant_Cert_No»


13.  
Notices



Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.


CORPORATION:                                CELL MEDX CORP.
Attention: Yana Silina, CFO
74 N. Pecos Road, Suite D
Henderson, NV  89074


with a copy to:                                       NORTHWEST LAW GROUP
Attention:  Christian I. Cu
#704, 595 Howe Street
Vancouver, BC  V6C 2T5


Fax: (604) 687-6650


HOLDER:                                           At the address set forth
above.


14.  
Governing Law



This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.


IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.


CELL MEDX CORP.
by its authorized signatory:






__________________________________________
Name:
Title:
 

 
19

--------------------------------------------------------------------------------

 

SUBSCRIPTION FORM


TO:           CELL MEDX CORP.
A Nevada Corporation (the “Corporation”)


Dear Sirs:


The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for   shares of the common stock of Cell MedX Corp. (the
“Warrant Shares”) referred to in the Common Stock Purchase Warrant Certificate
«Warrant_Cert_No» surrendered herewith according to the terms and conditions
thereof and herewith makes payment by cash, certified check or bank draft of the
purchase price in full for the Shares in accordance with the Warrant.


Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:


NAME:
   
(Please Print)
 
ADDRESS:
     



The Subscriber represents and warrants to the Corporation that:


(a)
The Subscriber has not offered or sold the Warrant Shares within the meaning of
the United States Securities Act of 1933 (the “Securities Act”);



(b)
The Subscriber is acquiring the Warrant Shares for its own account for
investment, with no present intention of dividing my interest with others or of
reselling or otherwise disposing of all or any portion of the same;



(c)
The Subscriber does not intend any sale of the Warrant Shares either currently
or after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;



(d)
The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Warrant Shares;



(e)
The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Warrant Shares;



(f)
The Warrant Shares were offered to the Subscriber in direct communication
between the Subscriber and the Corporation and not through any advertisement of
any kind;



(g)
The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;



 
20

--------------------------------------------------------------------------------

 
(h)
This subscription form will also confirm the Subscriber’s agreement as follows:



(i)  
The Subscriber will only sell the Warrant Shares in accordance with the
provisions of Regulation S of the Securities Act pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act, and in each case in compliance with the
applicable securities laws of each state of the United States;



(ii)  
The Corporation will refuse to register any transfer of the Warrant Shares not
made in accordance with the provisions of Regulation S of the Securities Act,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration;



(iii)  
The Subscriber will not engage in hedging transactions except in accordance with
the Securities Act;



(iv)  
The Subscriber has no right to require the Corporation to register the Warrant
Shares under the Securities Act;



(v)  
The certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows:



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.   SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(i)
The Subscriber is not a U.S. Person, as defined in Regulation S of the
Securities Act, and was not in the United States at the time the Warrants were
exercised.



(j)  
The Subscriber acknowledges and agrees that the Corporation is an “OTC reporting
issuer” as that term is defined in Canadian Multilateral Instrument MI 51-105 –
Issuers Quoted in the U.S. Over-the-Counter Markets of the Canadian Securities
Administrators (“MI 51-105”), and that the Warrant Shares will be, issued and
sold pursuant to exemptions from the prospectus requirements of applicable
Canadian securities laws.  The Subscriber further acknowledges and agrees that
the  Warrant Shares may not be traded in or from a jurisdiction in Canada unless
such trade is made in accordance with the provisions of MI 51-105, the
Subscriber comply with such conditions in making any trade of the Warrant Shares
in or from a jurisdiction in Canada and the Corporation will refuse to register
any transfer of the Warrant Shares made in connection with a trade of such
securities in or from a jurisdiction in Canada and not made in accordance with
the provisions of MI 51-105.



(j)  
The Subscriber represents and warrants to the Corporation that it is a resident
of the jurisdiction set forth in the address provided below, that it does not
presently intend to trade the Warrant Shares in or from a jurisdiction in
Canada.  If, after the date hereof, the Subscriber does intend to trade the
Warrant Shares in or from a jurisdiction in Canada, it will, prior to any such
trade, re-submit all certificates representing the Warrant Shares to the
Corporation for purposes of having the legend set out in Section 13(1) of MI
51-105 endorsed on such certificates



Please deliver a warrant certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.


DATED this      day of     ,              .


 
Signature of Subscriber:
 
 
 
Name of Subscriber:
 
 
 
Address of Subscriber:
     



 

 
21

--------------------------------------------------------------------------------

 



SCHEDULE C


CANADIAN ACCREDITED INVESTOR CERTIFICATE

CANADIAN ACCREDITED INVESTOR CONFIRMATION
(For Subscribers who are Canadian accredited investors)


In connection with the subscription by the undersigned subscriber (the
“Subscriber”) for securities of CELL MEDX CORP. (the “Company”) certifies to the
Company that the Subscriber is an “accredited investor” as defined in Canadian
National Instrument 45-106 - Prospectus and Registration Exemptions by virtue of
falling into one or more of the following categories(please initial the
appropriate box below):


(Initials)
     
(a)
except in Ontario, a Canadian financial institution, or a Schedule III bank,
 
(b)
except in Ontario, the Business Development Bank of Canada incorporated under
the Business Development Bank of Canada Act (Canada),
 
(c)
except in Ontario, a subsidiary of any person referred to in paragraphs (a) or
(b), if the person owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary,
 
(d)
except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,
 
(e)
an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (d),
 
(e.1)
an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),
 
(f)
except in Ontario, the Government of Canada or a jurisdiction of Canada, or any
crown corporation, agency or wholly owned entity of the Government of Canada or
a jurisdiction of Canada,
 
(g)
except in Ontario, a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l’île de Montréal or an intermunicipal management board in Québec,
 
 
(h)
except in Ontario, any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government,
 
(i)
except in Ontario, a pension fund that is regulated by the Office of the
Superintendent of Financial Institutions (Canada), a pension commission or
similar regulatory authority of a jurisdiction of Canada,
 
(j)
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds CAD$1,000,000,
 
 
(j.1)
an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CAD$5,000,000,
 
(k)
an individual whose net income before taxes exceeded CAD$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CAD$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year,
 
 
(l)
an individual who, either alone or with a spouse, has net assets of at least
CAD$5,000,000,
 
(m)
a person, other than an individual or investment fund, that has net assets of at
least CAD$5,000,000 as shown on its most recently prepared financial statements,

 
 
22

--------------------------------------------------------------------------------

 

 
(n)
an investment fund that distributes or has distributed its securities only to:
 (i)   a person that is or was an accredited investor at the time of the
distribution,
 (ii)  a person that acquires or acquired securities in the circumstances
referred to in NI 45-106 sections 2.10 [Minimum amount investment], or 2.19
[Additional investment in investment funds], or
 (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under NI 45-106 section 2.18 [Investment fund reinvestment],
 
(o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
 
(p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,
 
(q)
a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,
 
(r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
 
(s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,
 
(t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,
 
(u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,
 
(v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor, or
 
(w)
a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse;



Persons described in paragraphs (j), (k) or (l) above must complete Schedule “A”
- Risk Acknowledgement Form.


The Subscriber represents and warrants that the certifications made in this
certificate are true and accurate as of the date hereof and will be true and
accurate as of the date of closing of the purchase of the securities from the
Company.  If any such representations, warranties or certifications becomes
untrue or inaccurate prior to closing, the undersigned Subscriber will give the
Company immediate written notice thereof.


The Subscriber acknowledges that the Company will be relying on this certificate
in connection with the sale of securities of the Company to the Subscriber.  The
statements made in this certificate are true.


Dated _________________________, 2016.


Signature of Subscriber:
 
 
Name of Subscriber:
 
 
Authorized Signatory of Subscriber
(if Corporate Subscriber):
 
 
Address of Subscriber:
   
 
 




 
Canadian Accredited Investor
Confirmation
Sch B - CDN Accredited Investor Confirmation_v1
 
23

--------------------------------------------------------------------------------

 



SCHEDULE “A”


RISK ACKNOWLEDGEMENT FORM
 


Form 45-106F9
Form for Individual Accredited Investors


WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.








SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
1. About your investment
   
Type of securities: Units (each Unit consists of one common share and one share
purchase warrant)
Issuer:   CELL MEDX CORP.
Purchased from: [Instruction: Indicate whether securities are purchased from the
issuer or a selling security holder.]
CELL MEDX CORP.
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER
 
2. Risk acknowledgement
 
This investment is risky. Initial that you understand that:
Your initials
Risk of loss – You could lose your entire investment of $___________ .
[Instruction: Insert the total dollar amount of the investment.]
 
Liquidity risk – You may not be able to sell your investment quickly – or at
all.
 
Lack of information – You may receive little or no information about your
investment.
 
Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go
to www.aretheyregistered.ca.
 
3. Accredited investor status
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.
Your initials
· Your net income before taxes was more than $200,000 in each of the 2 most
recent calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)
 
· Your net income before taxes combined with your spouse’s was more than
$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.
 
· Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities.
 
· Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)
 

 
 
24

--------------------------------------------------------------------------------

 
4. Your name and signature
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.
First and last name (please print):
Signature:
Date:
 
SECTION 5 TO BE COMPLETED BY THE SALESPERSON
5. Salesperson information
[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.]
First and last name of salesperson (please print):
Telephone:
Email:
Name of firm (if registered):
 
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
6. For more information about this investment
For investment in a non-investment fund
 
CELL MEDX CORP.
74 N. Pecos Road, Suite D
Henderson, NV  89074
Attention: Yana Silina, Chief Financial Officer
Tel: (844) 238-2692
Email:  info@cellmedx.com
Website:  www.cellmedx.com
 
For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.
 



Form instructions:


1.  
This form does not mandate the use of a specific font size or style but the font
must be legible.



2.  
The information in sections 1, 5 and 6 must be completed before the purchaser
completes and signs the form.



3.
The purchaser must sign this form. Each of the purchaser and the issuer or
selling security holder must receive a copy of this form signed by the
purchaser. The issuer or selling security holder is required to keep a copy of
this form for 8 years after the distribution.



 
Canadian Accredited Investor
Confirmation
Sch B - CDN Accredited Investor Confirmation_v1
 
25

--------------------------------------------------------------------------------

 
